USCA4 Appeal: 19-1614    Doc: 97     Filed: 03/31/2020 Pg: 1 of 7
               Case 1:19-cv-01103-RDB Document 113 Filed 03/31/20 Page 1 of 7

                                                                        FILED: March 27, 2020
                                                                     AMENDED: March 30, 2020
                                                                     AMENDED: March 31, 2020

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT

                                              ___________________

                                                  No. 19-1614 (L)
                                               (1:19-cv-01103-RDB)
                                              ___________________

        MAYOR AND CITY COUNCIL OF BALTIMORE

                       Plaintiff - Appellee

        v.

        ALEX M. AZAR, II, in his official capacity as the Secretary of Health and Human
        Services; DIANE FOLEY, M.D., in her official capacity as the Deputy Assistant
        Secretary, Office of Population Affairs; UNITED STATES DEPARTMENT OF
        HEALTH & HUMAN SERVICES; OFFICE OF POPULATION AFFAIRS

                       Defendants - Appellants

        ------------------------------

        OHIO; ALABAMA; ARKANSAS; INDIANA; KANSAS; LOUISIANA; NEBRASKA;
        OKLAHOMA; SOUTH CAROLINA; SOUTH DAKOTA; TENNESSEE; TEXAS;
        UTAH; WEST VIRGINIA

                       Amici Supporting Appellant

        NEW YORK, NEW YORK CITY HEALTH + HOSPITALS AND 10 LOCAL
        GOVERNMENTS; NATIONAL HEALTH LAW PROGRAM; ADVOCATES FOR
        YOUTH; AMERICAN MEDICAL STUDENT ASSOCIATION; AMERICAN
        SOCIETY FOR REPRODUCTIVE MEDICINE; COMMUNITY CATALYST; THE
        ENDOCRINE SOCIETY; FAMILIES USA; IN OUR OWN VOICE: NATIONAL
        BLACK WOMEN'S REPRODUCTIVE JUSTICE AGENDA; JUVENILE LAW
        CENTER; THE LEADERSHIP CONFERENCE ON CIVIL AND HUMAN RIGHTS;
        NATIONAL COUNCIL OF JEWISH WOMEN; NARAL PRO-CHOICE AMERICA;
        NATIONAL ABORTION FEDERATION; NATIONAL IMMIGRATION LAW
        CENTER; NATIONAL INSTITUTE FOR REPRODUCTIVE HEALTH; NATIONAL
        LATINA INSTITUTE FOR REPRODUCTIVE HEALTH; NATIONAL
USCA4 Appeal: 19-1614    Doc: 97     Filed: 03/31/2020 Pg: 2 of 7
               Case 1:19-cv-01103-RDB Document 113 Filed 03/31/20 Page 2 of 7

        PARTNERSHIP FOR WOMEN & FAMILIES; NATIONAL WOMEN'S HEALTH
        NETWORK; NATIONAL WOMEN'S LAW CENTER; NORTHWEST HEALTH
        LAW ADVOCATES; POSITIVE WOMEN'S NETWORK-USA; POWER TO
        DECIDE; UNION FOR REFORM JUDAISM; CENTRAL CONFERENCE OF
        AMERICAN RABBIS; WOMEN OF REFORM JUDAISM; MEN OF REFORM
        JUDAISM; UNITE FOR REPRODUCTIVE & GENDER EQUITY; WHITMAN-
        WALKER HEALTH; WOMENHEART; YWCA OF THE USA; NATIONAL
        CENTER FOR LESBIAN RIGHTS; GLMA: HEALTH PROFESSIONALS
        ADVANCING LGBT EQUALITY; THE LGBT MOVEMENT ADVANCEMENT
        PROJECT; NATIONAL LGBTQ TASK FORCE; EQUALITY FEDERATION;
        SEXUALITY INFORMATION AND EDUCATION COUNCIL OF THE UNITED
        STATES; FAMILY EQUALITY COUNCIL; THE NATIONAL CENTER FOR
        TRANSGENDER EQUALITY; HIV MEDICINE ASSOCIATION; GLBTQ LEGAL
        ADVOCATES & DEFENDERS; LAMBDA LEGAL DEFENSE AND EDUCATION
        FUND, INCORPORATED; THE HUMAN RIGHTS CAMPAIGN; TRANSGENDER
        LAW CENTER; BAY AREA LAWYERS FOR INDIVIDUAL FREEDOM; THE
        INSTITUTE FOR POLICY INTEGRITY AT NEW YORK UNIVERSITY SCHOOL
        OF LAW; NATIONAL CENTER FOR YOUTH LAW; AMERICAN ACADEMY OF
        PEDIATRICS; AMERICAN COLLEGE OF OBSTETRICIANS AND
        GYNECOLOGISTS; AMERICAN COLLEGE OF PHYSICIANS;
        SOCIETY FOR ADOLESCENT HEALTH AND MEDICINE; SOCIETY FOR
        MATERNAL FETAL MEDICINE

                    Amici Supporting Appellee

                                           ___________________

                                                 No. 20-1215
                                            (1:19-cv-01103-RDB)
                                           ___________________

        MAYOR AND CITY COUNCIL OF BALTIMORE

                    Plaintiff - Appellee

        v.

        ALEX M. AZAR, II, in his official capacity as the Secretary of Health and Human
        Services; DIANE FOLEY, M.D., in her official capacity as the Deputy Assistant
        Secretary, Office of Population Affairs; UNITED STATES DEPARTMENT OF
        HEALTH & HUMAN SERVICES; OFFICE OF POPULATION AFFAIRS

                    Defendants - Appellants
                                                    2
USCA4 Appeal: 19-1614    Doc: 97     Filed: 03/31/2020 Pg: 3 of 7
               Case 1:19-cv-01103-RDB Document 113 Filed 03/31/20 Page 3 of 7

                                         ___________________

                                              ORDER
                                         ___________________

                  Upon consideration of submissions in case No. 20-1215 relative to the

        government’s motion for a stay pending appeal of the district court’s permanent

        injunction, the court denies the motion.

                                                   For the Court

                                                   /s/ Patricia S. Connor, Clerk




                                                     3
USCA4 Appeal: 19-1614    Doc: 97     Filed: 03/31/2020 Pg: 4 of 7
               Case 1:19-cv-01103-RDB Document 113 Filed 03/31/20 Page 4 of 7

        THACKER, Circuit Judge, concurring in grant of initial hearing en banc and denial of the
        motion to stay:

               My dissenting colleague and I agree on one thing -- initial hearing en banc requires

        extraordinary circumstances.       I am convinced this case presents an extraordinary

        circumstance. The final agency rule at issue here has forced Planned Parenthood,

        Baltimore, and numerous states to withdraw from the Title X program. The short-term

        nature of pregnancy, the brief window for obtaining a legal abortion, and the imminent

        harm to the City of Baltimore and its residents counsel in favor of expedited, initial en banc

        consideration.

               Moreover, I firmly disagree with the suggestion that initial hearing en banc in this

        case -- duly chosen by the majority of active judges -- is anything less than a “purposeful

        procedure.” Infra at 7. To the contrary, the Federal Rules and statutory law clearly provide

        for such a procedure. See Fed. R. App. P. 35(a) (“A majority of the circuit judges who are

        in regular active service and who are not disqualified may order that an appeal or other

        proceeding be heard or reheard by the court of appeals en banc.” (emphasis supplied)); 28

        U.S.C. § 46(c) (“Cases and controversies shall be heard and determined by a court or panel

        of not more than three judges . . . , unless a hearing or rehearing before the court in banc

        is ordered by a majority of the circuit judges of the circuit who are in regular active service”

        (emphasis supplied)). Our Local Rules similarly contemplate that rehearing or hearing en

        banc “is a review of the judgment or decision from which review is sought and not a review

        of the judgment of the panel.” 4th Cir. Local R. 35(c). And the Supreme Court has

        recognized that “[section] 46(c) treats ‘hearings’ and ‘rehearings’ with equality” and that


                                                       4
USCA4 Appeal: 19-1614    Doc: 97     Filed: 03/31/2020 Pg: 5 of 7
               Case 1:19-cv-01103-RDB Document 113 Filed 03/31/20 Page 5 of 7

        the statute contemplates “initial hearing” en banc. W. Pac. R. Corp. v. W. Pac. R. Co., 345

        U.S. 247, 259 (1953).

               The disagreement between the majority of the active judges and our dissenting

        colleague is just that -- a disagreement. Nothing nefarious to see here.

               My colleague also references a tradition of the “past fifty years” that purportedly

        eschewed initial en banc review. Infra at 7. But this assertion is belied by history. Besides

        being fully authorized under statute, initial hearing en banc has traditionally been utilized

        to address the legality of nationwide executive or agency action. In fact, twice in the last

        three years, the majority of active judges of this court has voted to hear an appeal en banc

        in the first instance. See Int’l Refugee Assistance Project v. Trump, 883 F.3d 233 (4th Cir.

        2018), cert. granted, judgment vacated, 138 S. Ct. 2710 (2018); Int’l Refugee Assistance

        Project v. Trump, 857 F.3d 554 (4th Cir. 2017), vacated and remanded, 138 S. Ct. 353

        (2017). Moreover, the mechanism of initial hearing en banc is not absent from this court’s

        history. Indeed, my dissenting colleague cites to the concurrence in the denial of initial

        hearing en banc in Belk v. Charlotte-Mecklenburg Board of Education, 211 F.3d 853 (4th

        Cir. 2000). But of note, in the same case, dissenting in the denial of an initial hearing en

        banc, Judge Luttig observed, “Our court has with some frequency considered cases en banc

        initially, as contemplated and authorized by statute.” Belk, 211 F.3d at 861 (Luttig, J.,

        dissenting in the denial of an initial hearing en banc) (noting “that five prior published

        opinions in [a precursor case] have all been initially decided by our court en banc”).

               And if we were to go back further, we find additional examples. See, e.g., Meadows

        v. Holland, 831 F.2d 493, 494 (4th Cir. 1987) (initial hearing en banc), vacated on other

                                                     5
USCA4 Appeal: 19-1614    Doc: 97     Filed: 03/31/2020 Pg: 6 of 7
               Case 1:19-cv-01103-RDB Document 113 Filed 03/31/20 Page 6 of 7

        grounds, 489 U.S. 1049 (1989). The en banc court has even heard matters after a panel

        hearing but before an opinion was filed. See Cochran v. Morris, 73 F.3d 1310, 1315 (4th

        Cir. 1996) (en banc) (“[A] panel of this court heard argument. While the case was under

        submission, a majority of the court voted to hear it en banc.”); Thomasson v. Perry, 80 F.3d

        915, 921 (4th Cir. 1996) (en banc) (same); Wright v. Nat’l Archives & Records Serv., 609

        F.2d 702, 706 n.3 (4th Cir. 1979) (en banc) (“This appeal was originally heard on April 5,

        1978 by a panel of the Court. Before any panel opinion was filed, rehearing en banc was

        ordered.”); Hirschknop v. Snead, 594 F.2d 356, 361 n.* (4th Cir. 1979) (en banc) (noting

        the Court ordered rehearing en banc after an opinion was circulated but before it was filed);

        Hirst v. Comm’r, 572 F.2d 427, 428 (4th Cir. 1978) (en banc) (per curiam) (same).

               Therefore, because the majority ruling here is far from a “sharp break with settled

        practice,” infra at 7, I find my colleague’s concerns to be of no moment, and I concur in

        the grant of initial hearing en banc, and the denial of the motion to stay.




                                                      6
USCA4 Appeal: 19-1614    Doc: 97     Filed: 03/31/2020 Pg: 7 of 7
               Case 1:19-cv-01103-RDB Document 113 Filed 03/31/20 Page 7 of 7

        RICHARDSON, Circuit Judge, dissenting from the order denying the motion to stay:

               In a sharp break with settled practice, our Court invokes the once-extraordinary

        mechanism of initial-en-banc review to circumvent our conventional three-judge panel

        process. We used to place great value in entrusting a panel of our colleagues with first

        adjudicating the appeal. Doing so not only fostered collegiality but reflected the value of

        deciding even controversial matters with adherence to a purposeful procedure.             We

        departed from this procedure in only the rarest of extraordinary circumstances. See Belk v.

        Charlotte-Mecklenburg Bd. of Educ., 211 F.3d 853 (4th Cir. 2000) (Wilkinson, C.J.,

        concurring in the denial of an initial hearing en banc). For the past fifty years, we followed

        this practice through varied administrations and court compositions. Times have changed.

               After taking the case from the assigned panel, the en banc Court then denies the

        government’s motion for a stay of the district court’s order. That order enjoined an agency

        rule that amended regulations governing federal grants for preconception family-planning

        programs. The agency’s amendments essentially returned those regulations to the version

        that the Supreme Court blessed in Rust v. Sullivan, 500 U.S. 173 (1991). Even so, the

        district court found some of the rule’s provisions to be “arbitrary and capricious.” Having

        found some provisions improper, the court enjoined enforcement of the entire rule. And it

        did so for the whole State of Maryland, even though only the City of Baltimore sued. I

        would grant the motion for a stay, particularly as the district court’s injunction applies to

        provisions never held to be unlawful and is geographically broader than necessary.




                                                      7
